Title: To John Adams from Benjamin Stoddert, 8 August 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department. 8. August 1799.

I have the honor to enclose a letter from Mr Forster of Providence, recommending Jonathan P. Heathcock—and Wm: H Williams—to be Midshipmen.
I enclose also warrants in letters for these Young Gentl. which will require Your signature, if they meet your approbation. They are from a part of the Country, which has furnished but few Midshipmen.
I have the honor to be / with the highest respect / & esteem, sir Yr. most / Obed Serv.
Ben Stoddert.